Citation Nr: 0839036	
Decision Date: 11/13/08    Archive Date: 11/20/08

DOCKET NO.  06-18 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus.

3.  Entitlement to service connection for post traumatic 
stress disorder.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel


INTRODUCTION

The veteran served on active military duty from April 1980 to 
December 1984.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the Los 
Angeles, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


REMAND

A review of the claims file reveals that, due to a hearing 
request, this matter is not ready for appellate disposition.  
In his May 2006 substantive appeal, the veteran requested a 
Travel Board hearing at the RO.  A Travel Board hearing was 
scheduled for September 2008, but the veteran did not appear.  
In October 2008, the veteran submitted a motion to the Board 
requesting that another Travel Board hearing be scheduled and 
asserting that he had been unable to attend the September 
2008 hearing for good cause.  38 C.F.R. § 20.1304(b) (2008) 
(providing that the veteran may be granted a personal hearing 
after certification of the appeal to the Board if the veteran 
demonstrates good cause).  In November 2008, the Board 
granted the veteran's request to reschedule a Travel Board 
hearing, finding that good cause had been shown.  Due process 
thus requires that the veteran be provided with a hearing.  
See 38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. §§ 20.700 
(a), 20.703 (2008).  In light of the above, this case must be 
returned to the RO so that a Travel Board hearing may be 
scheduled.



Accordingly, the case is remanded for the following action:

1.  The RO must schedule the veteran for a 
Travel Board hearing at the RO.  The 
veteran and his representative must be 
notified of the date and time of the 
hearing.

2.  This claim must be afforded 
expeditious treatment.  The law requires 
that all claims that are remanded by the 
Board of Veterans' Appeals or by the 
United States Court of Appeals for 
Veterans Claims for additional development 
or other appropriate action must be 
handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




